          Case 2:19-cv-02083-RFB-BNW Document 28 Filed 11/10/20 Page 1 of 1




 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                     DISTRICT OF NEVADA
 5
 6   BERTHINIA WILLIAMS,                                   Case No.: 2:19-cv-02083-RFB-BNW
 7          Plaintiff,                                                 Order
 8   v.                                                            (Docket No. 24)
 9   STRATOSPHERE,
10          Defendant.
11         Pending before the Court is Defendant Stratosphere’s motion to vacate the Early Neutral
12 Evaluation Session, currently set for November 20, 2020. Docket No. 24. The time to respond to
13 Defendant’s motion has not expired; however, on November 4, 2020, United States District Judge
14 Richard F. Boulware, II granted Defendant’s motion to dismiss. Docket No. 27. As a result, no
15 operative complaint currently exists in the instant case.
16         Accordingly, the Court DENIES as moot Defendant’s motion to vacate the Early Neutral
17 Evaluation. Docket No. 24. The Early Neutral Evaluation currently set for November 20, 2020,
18 is VACATED.
19         IT IS SO ORDERED.
20         Dated: November 10, 2020.
21
                                                 ______________________________
22
                                                 NANCY J. KOPPE
23                                               United States Magistrate Judge

24
25
26
27
28

                                                     1
